In an action upon a policy of insurance to recover damages for loss by fire, judgment in favor of the plaintiffs reversed on the law and a new trial granted in the interest of justice, without costs, upon condition that within ten days from the entry of the order hereon the appellant pay $100 to the respondents or to their attorney; in default of which the judgment is unanimously affirmed, with costs. This disposition of the appeal will give the appellant an opportunity to make such motion with reference to the order of preclusion as it may be advised. Upon the disputed facts with relation to the oral agreement between the attorneys about the order of preclusion, we think a mistrial should have been granted upon suitable terms. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.